Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-8 is not disclosed or taught by the prior art with a control circuitry communicatively coupled to the cell movement-control assembly and the digital micrometer, wherein the control circuitry is configured to: control a displacement of the battery cell back and forth from a first position to a second position along a longitudinal axis of the battery cell using the cell movement control assembly for a defined number of movement cycles, wherein the displacement of the battery cell is through a scanning region of the digital micrometer, at a plurality of charge states and a plurality of discharge states of the battery cell; receive, from the digital micrometer, a plurality of outer diameter values of the battery cell for a plurality of linear positions and a plurality of rotational positions along the longitudinal axis of the battery cell, at the plurality of charge states and the plurality of discharge states of the battery cell, based on the displacement of the battery cell through the scanning region of the digital micrometer in the linear motion and the rotational motion along the longitudinal axis of the battery cell; and determine a plurality of strain values for the plurality of linear positions and the plurality of rotational positions along the longitudinal axis of the battery cell for each charge state of the plurality of charge states of the battery cell, based on the plurality of outer diameter values along with the remaining limitations of the claims.
The device as claimed in claims 9-15 is not disclosed or taught by the prior art with a control circuitry communicatively coupled to the cell movement-control assembly and the digital micrometer, wherein the control circuitry is configured to: control a displacement of the battery cell between a first position and a second position along a longitudinal axis of the battery cell using the cell movement-control assembly for a plurality of movement cycles, wherein the displacement of the battery cell is through a scanning region of the digital micrometer, at a plurality of charge states and a plurality of discharge states of the battery cell; receive, from the digital micrometer, a plurality of outer diameter values of the battery cell for a plurality of linear positions and a plurality of rotational positions along the longitudinal axis of the battery cell, at the plurality of charge states and the plurality of discharge states of the battery cell, based on the displacement of the battery cell through the scanning region of the digital micrometer in the linear motion and the rotational motion along the longitudinal axis of the battery cell; and determine a change in a geometrical shape of the battery cell, for the plurality of linear positions and the plurality of rotational positions along the longitudinal axis of the battery cell, at each of the plurality of charge states and the plurality of discharge states of the battery cell, and wherein the change in the geometrical shape is monitored based on the received plurality of outer diameter values of the battery cell along with the remaining limitations of the claims.
The method as claimed in claims 16-18 is not disclosed or taught by the prior art including the steps of receiving, from the digital micrometer, a plurality of outer diameter values of the battery cell for a plurality of linear positions and a plurality of rotational positions along the longitudinal axis of the battery cell, at the plurality of charge states and the plurality of discharge states of the battery cell, based on the displacement of the battery cell through the scanning region of the digital micrometer in a linear motion and a rotational motion along the longitudinal axis of the battery cell; and determining a change in a geometrical shape of the battery cell, for the plurality of linear positions and the plurality of rotational positions along the longitudinal axis of the battery cell, at each of the plurality of charge states and the plurality of discharge states of the battery cell, and wherein the change in the geometrical shape is monitored based on the received plurality of outer diameter values of the battery cell along with the remaining limitations of the claims. 
The closest prior art is Knobloch et al with discloses a device and method for determining battery cell expansion, but does not disclose the device and method included in the limitations cited in the claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855